Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 20, 2018

The Court of Appeals hereby passes the following order:

A18D0397. VALERIE MARTIN v. JOSEPH PELUSO.

      Valerie Martin has filed an application for discretionary appeal from a Stalking
Twelve Month Protective Order. The order, however, is subject to direct appeal.
       Pursuant to OCGA § 5-6-35 (a) (2), a party must follow the discretionary
appeal procedure to obtain review in a domestic relations case, including those that
involve family violence. See Schmidt v. Schmidt, 270 Ga. 461 (1) (510 SE2d 810)
(1999). “[T]he term ‘family violence’ means . . . acts between past or present
spouses, persons who are parents of the same child, parents and children, stepparents
and stepchildren, foster parents and foster children, or other persons living or
formerly living in the same household[.]” OCGA § 19-13-1. Because this case
concerns Martin’s actions toward Joseph Peluso, a person with whom she does not
have a familial relationship, it is not a family violence case within the meaning of
OCGA § 19-13-1, nor a domestic relations case within the meaning of OCGA § 5-6-
35 (a) (2). Moreover, we have consistently treated temporary stalking protective
orders as directly appealable. See Thornton v. Hemphill, 300 Ga. App. 647 (686
SE2d 263) (2009); Rawcliffe v. Rawcliffe, 283 Ga. App. 264 (641 SE2d 255) (2007);
McKlin v. Ivory, 266 Ga. App. 298 (596 SE2d 673) (2004); Johnson v. Smith, 260 Ga.
App. 722 (580 SE2d 674) (2003). Martin, therefore, was not required to follow the
discretionary appeal procedure to obtain appellate review.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Martin shall have ten days from the date
of this order to file a notice of appeal with the trial court. If she has already filed a
notice of appeal in the trial court, she need not file a second notice. The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.